                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF OKLAHOMA

CHIEFTAIN ROYALTY                           )
COMPANY, KELSIE WAGNER                      )
TRUSTEE OF THE KELSIE WAGNER                )
TRUST AND KELSIE WAGNER                     )
SUCCESSOR TRUSTEE OF THE                    )
WADE COSTELLO TRUST                         )
                                            )
       Plaintiffs,                          )
                                            )
v.                                          )      Case No. CIV-17-334-SPS
                                            )
                                            )
MARATHON OIL COMPANY,                       )
                                            )
       Defendant.                           )

                     PLAINTIFFS’ THIRD AMENDED COMPLAINT

       Plaintiffs, Chieftain Royalty Company (“Chieftain”) and Kelsie Wagner Trustee of The

Kelsie Wagner Trust and Kelsie Wagner Successor Trustee of The Wade Costello Trust

(“Wagner”), for themselves and all others similarly situated, file this Third Amended Complaint

and hereby allege and state as follows in support of the claims asserted against Marathon Oil

Company (“Defendant”):

                               SUMMARY OF THE ACTION

       1.     This class action suit concerns Defendant’s willful and ongoing violations of

Oklahoma law related to payment of oil and gas production proceeds (“O&G Proceeds”) to persons

with a legal interest in the mineral acreage under a drilling and spacing unit for a well which

entitles such person(s) (i.e., the “Owner”) to payments of O&G Proceeds.

       2.     Plaintiffs are Owners in one or more oil and/or gas wells in Oklahoma in which

Defendant has incurred an obligation to pay O&G Proceeds (the “Oklahoma Wells”). Specifically,
Plaintiff Chieftain is an Owner in an Oklahoma Well, Boeckman 1-13H, which is located in a

drilling and spacing unit which comprises all of Section 13-T18N-R12W, Blaine County,

Oklahoma. Plaintiff Wagner is an Owner in an Oklahoma Well, 3R 1-34H, which is located in

Section 34-3N-4W, Garvin, County, Oklahoma.

       3.      Defendant is the operator of the Boeckman 1-13H Well, and pays royalty to

Plaintiff Chieftain and is obligated to pay interest to Plaintiff Chieftain on late payment of O&G

Proceeds. Defendant is the operator of the 3R 1-34 H Well, and pays royalty to Plaintiff Wagner

and is obligated to pay interest to Plaintiff Wagner on late payment of O&G Proceeds. Plaintiff

Wagner is also a royalty owner in other Oklahoma Wells where Marathon, as operator, is obligated

to pay interest on late payments of O&G Proceeds.

       4.      Plaintiff Chieftain is an Owner in said Section 13-T18N-R12W, and its mineral

interest is subject to an oil and gas lease. Plaintiff Wagner is an Owner in said Section 34-3N-4W,

Garvin County, OK, and her mineral interest is subject to an oil and gas lease.

       5.      The oil and gas industry has historically been rife with abuse by lessees and

operators who routinely delay and/or suspend payments to Owners to, among other things, obtain

interest free loans at the expense of Owners. Because of the lessee’s or operator’s control over the

relationship, they are able to easily and successfully employ such schemes.

       6.      Oklahoma law attempts to redress and/or prevent such abuses by requiring

companies, including Defendant, to pay interest on “proceeds from the sale of oil or gas production

or some portion of such proceeds [that] are not paid prior to the end of the applicable time periods

provided” by statute (“Untimely Payments”). OKLA. STAT. tit. 52, §570.10(D); see generally,

OKLA. STAT. tit. 52, § 570, et. seq. (the “Production Revenue Standards Act” or the “Act”).

Further, the Act states that “[a]ll proceeds from the sale of production shall be regarded as separate




PLAINTIFFS’ THIRD AMENDED COMPLAINT               2
and distinct from all other funds of any person receiving or holding the same until such time as

such proceeds are paid to the owners legally entitled thereto.” Id. at § 570.10(A).

       7.      The Act gives Owners a uniform, absolute right to interest on Untimely Payments,

regardless of whether such payments were previously suspended to address title marketability

issues, or any other reason such payments were not made within the time limits required by the

Act. The plain language of the Act imposes an obligation to include interest on Untimely

Payments. Compliance with this statutory requirement is not optional and does not require a prior

written or oral demand by Owners.

       8.      Defendant is well aware of its obligations to pay the required interest on Untimely

Payments. Nevertheless, in violation of Oklahoma law, Defendant consistently ignored its

obligation to pay interest on Untimely Payments made to Plaintiffs. Indeed, on information and

belief, Defendant routinely delays payment of production proceeds and denies Owners the interest

payments to which they are entitled as part of an overarching scheme to avoid its obligations under

Oklahoma law.

       9.      Accordingly, Plaintiffs file this class action lawsuit against Defendant to obtain

relief on behalf of all similarly situated Owners who received any Untimely Payments for which

Defendant did not include payment of interest as required by the Act.

       10.     Plaintiffs file this class action lawsuit against Defendant for breach of its statutory

obligation to pay interest and fraud. Additionally, Plaintiffs seek an accounting, disgorgement,

and injunctive relief against Defendant.

                                            PARTIES

       11.     Plaintiff Chieftain is an Oklahoma corporation.




PLAINTIFFS’ THIRD AMENDED COMPLAINT              3
       12.     Plaintiff Kelsie Wagner is a trustee of the two Trusts identified above and she

resides in Texas.

       13.     Plaintiffs are Owners in Oklahoma Wells and they are entitled to payment of O&G

Proceeds from Defendant who is the operator of the wells.

       14.     Defendant is a foreign corporation incorporated under the laws of the State of Ohio,

with its principal place of business in Houston, Texas. Defendant may be served with process

through its registered agent for service:     The Corporation Company, 1833 S. Morgan Rd.

Oklahoma City, Oklahoma 73128.

       15.     At all times relevant to the claims asserted herein, Defendant was/is a producing

owner and operator of oil and/or gas wells in the State of Oklahoma. Defendant is obligated to

pay O&G Proceeds to Plaintiffs and the Owners in the putative class within the time periods

prescribed by the Act and failing that, Defendant is required to pay interest at the rates prescribed

by the Act.

                                   JURISDICTION AND VENUE

       16.     This Court has jurisdiction to hear these matters pursuant to the Class Action

Fairness Act, 28 U.S.C. § 1332(d), because (a) this class action involves at least 100 members; (b)

over $5 million is in controversy; and (c) minimal diversity is met because Defendant is an Ohio

corporation with its principal place of business in Houston, Texas and Plaintiff Chieftain is not a

citizen of either Ohio or Texas.

       17.     Venue is proper in this District pursuant to 28 U.SC. § 1441(a) because this District

embraces LeFlore County where this matter was originally filed.

                               CLASS ACTION ALLEGATIONS

       18.     The allegations set forth above are incorporated herein by reference.




PLAINTIFFS’ THIRD AMENDED COMPLAINT              4
       19.     Plaintiffs bring this action as the representatives of a Class pursuant to Fed. R. Civ.

P. 23(b)(2) and (b)(3). The Class is comprised of:

       All non-excluded persons or entities:

       (1)     who received working interest, royalty, and/or overriding royalty payments from
               Defendant for oil and/or gas proceeds from oil and/or gas wells located in the State
               of Oklahoma at any time up to and including August 31, 2018; or

       (2)     whose oil and/or gas proceeds have been paid over by Defendant to various state
               agencies as unclaimed or abandoned property at any time up to and including
               August 31, 2018.

               The persons or entities excluded from the Class are: (1) agencies, departments, or
               instrumentalities of the United States of America or the State of Oklahoma; (2)
               Commissioners of the Land Office of the State of Oklahoma (CLO); (3) publicly
               traded oil and gas companies and their affiliates; (4) persons or entities (and their
               affiliates) who are the Oklahoma Corporation Commission (OCC) designated
               operator of more than fifty (50) Oklahoma wells in June 2018; (5) persons or
               entities that Plaintiffs’ counsel may be prohibited from representing under Rule 1.7
               of the Oklahoma Rules of Professional Conduct, including, but not limited to,
               Charles David Nutley, Danny George, Dan McClure, Kelly McClure Callant, and
               their relatives; and (6) officers of the court.

       20.     Upon information and belief, absent Class members entitled to interest owing on

Defendant’s Untimely Payments number in the thousands. Therefore, the Class is so numerous

that joinder of all members is impracticable.

       21.     The questions of fact and law common to the Class, include:

               a.   Whether Plaintiffs and the Class own legal interests in the Oklahoma Wells for
                    which Defendant has an obligation to pay O&G Proceeds;

               b.   Whether, under Oklahoma law, Defendant owed interest to Plaintiffs and the
                    Class on any Untimely Payments, either received or not yet received;

               c.   Whether Defendant had a duty to promptly investigate whether Plaintiffs and
                    the Class were owed interest and, if so, to properly pay the interest owed to the
                    Plaintiff and the Class;

               d.   Whether Defendant’s failure to pay interest to Plaintiffs and the Class on any
                    Untimely Payments, either received or not yet received, constitutes a violation
                    of the Act;



PLAINTIFFS’ THIRD AMENDED COMPLAINT              5
               e.   Whether Defendant defrauded Plaintiffs and the Class by knowingly
                    withholding statutory interest; and

               f.   Whether Defendant is obligated to pay interest on future Untimely Payments,
                    either received or not yet received.

       22.     Plaintiffs’ claims are typical of the Class’ claims because the claims are identical

for each Class member.

       23.     Defendant treated Plaintiffs and the Class in the same way by failing to pay the

required interest on Untimely Payments.

       24.     Plaintiffs will fairly and adequately protect the interests of the Class. Plaintiffs’

interests do not conflict with the interests of the Class. Plaintiffs are represented by counsel who

are skilled and experienced in oil and gas matters, accounting, and complex civil litigation,

including oil and gas royalty class actions.

       25.     The averments of fact and questions of law herein, which are common to the

members of the Class, predominate over any questions affecting only individual members.

       26.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy for the following reasons:

               a. The questions of law and fact are so uniform across the Class that there is no
                  reason why individual members of the Class would want to control the
                  prosecution of their own actions, at their own expense;

               b. To Plaintiffs’ knowledge, there is no pending litigation by any individual Class
                  member, with the same scope of Class membership sought herein, against
                  Defendant relating to Defendant’s failure to pay interest owing on the Untimely
                  Payments of O&G Proceeds as required by law;

               c. The interests of all parties and the judiciary in resolving these matters in one
                  forum without the need for multiplicity of actions is great;

               d. The difficulties in managing this case as a class action will be slight in relation
                  to the personal benefits to be achieved on behalf of each and every Class
                  member, and not just those who can afford to bring their own actions; and




PLAINTIFFS’ THIRD AMENDED COMPLAINT              6
               e. Absent a class action, Plaintiffs and the Class members may never discover the
                  wrongful acts of Defendant, the extent of their respective financial losses, or
                  the financial benefit they are unwittingly providing to Defendant.

              GENERAL ALLEGATIONS AND FACTUAL BACKGROUND

       27.     The allegations set forth above are incorporated herein by reference.

       28.     Defendant or its affiliates operate or operated numerous oil and/or gas wells

throughout Oklahoma. Defendant owed payments of O&G Proceeds to Plaintiffs and Class

members as a result of the mineral production from such wells.

       29.     “For decades, oil and gas producers or first purchasers would for various reasons

delay or decline to distribute the proceeds from the first sale to interest owners and use those funds

for their own purposes until they were ultimately distributed, if at all.” 2015 OK AG 6 at ¶2 (Sept.

1, 2015) (citing Si M. Bondurant, To Have and to Hold: The Use and Abuse of Oil and Gas

Suspense Accounts, 31 Okla. City U. L. Rev. 1, 4 (2006)). Holders of the production proceeds

frequently and intentionally avoided making any reasonable efforts to locate interest owners or

notify them of their interest. See id. Instead, they would “suspend” their royalty payments until

demanded and, in the meanwhile, gain the benefit of the possession of those funds. See id.

Moreover, even when they eventually made the royalty payments, the holders often would not pay

interest. See id. “[T]here was a great incentive to delay royalty payments” and “many producers

routinely suspended royalties and delayed payment for many months and even years to take

advantage of the interest earned during the float between the receipt of sales proceeds and

disbursement of royalties.” See id. (citing Bondurant at 18). This not only deprived interest

owners of the time-value of the money owed to them, it also gave rise to “an ever increasing case

load of litigation between royalty owners and purchasers . . . precipitated by the use of suspense

accounts.” Id. (citing Hull v. Sun Refining & Mktg. Co., 1989 OK 168, ¶ 9, 789 P.2d 1272, 1277).




PLAINTIFFS’ THIRD AMENDED COMPLAINT               7
       30.     As a result of this conduct, many states, including Oklahoma, enacted statutes to

curtail this abuse. In Oklahoma, the Act requires Defendant to make payments within certain time

periods. Further, the Act requires Defendant to pay interest on any Untimely Payments, regardless

of the reasons why such payments were delayed. The Act gives Owners an absolute right to

interest on Untimely Payments. The plain language of this statute imposes an obligation to include

interest on Untimely Payments. Compliance with this statute is not optional and does not require

a prior written or oral demand by royalty owners.

       31.     Plaintiffs and the Class are entitled to rely on the Defendant to diligently investigate

their right to receive interest on Untimely Payments; and if its investigation concludes that interest

is owed on late payments, to promptly pay the Plaintiffs and the Class.

       32.     Plaintiffs and Class members were entitled to payment of O&G Proceeds from

Defendant and, pursuant to the Act, were further entitled to interest on any Untimely Payments

from Defendant.

       33.     Plaintiffs and Class members placed their trust and confidence in Defendant to pay

them the O&G Proceeds to which they were entitled, including any interest owed thereon.

Defendant had superior access to information regarding O&G Proceeds and the amounts it owed

to Plaintiffs and the Class, including interest, on Untimely Payments.

       34.     When Defendant made Untimely Payments to Plaintiffs and Class Members, or

held O&G Proceeds in suspense accounts for more than the interest free period allowed by law,

Defendant failed to pay the interest owed pursuant to the Act. Indeed, on information and belief,

Defendant’s failure to pay the statutorily required interest on Untimely Payments continues to this

day as part of an ongoing scheme to avoid paying money clearly owed under Oklahoma law.




PLAINTIFFS’ THIRD AMENDED COMPLAINT               8
        35.     Based upon information and belief, Plaintiffs further allege that Defendant does not

make reasonable and consistent efforts to locate and pay O&G Proceeds to Owners. Instead,

Defendant keeps the O&G Proceeds in suspense accounts or its general operating account and

untimely pays the O&G Proceeds to various states as abandoned/unclaimed property without also

paying the statutory interest owed under the Act.

        36.     Defendant is not permitted to take advantage of its relationship with Plaintiffs and

Class members to realize unauthorized benefits or profits at the expense of Plaintiffs and the Class.

Defendant has used its position as the holder of Plaintiffs’ and the Class’ O&G Proceeds to avoid

its statutory obligation to pay the statutory interest due to Plaintiffs and the Class in the event of

Untimely Payments. As such, Defendant has improperly treated Plaintiffs’ and the Class’ O&G

Proceeds as an interest-free loan without their consent.

        37.     Upon information and belief, Defendant ignored its obligation under the Act to

regard the O&G Proceeds it owed to Plaintiffs and the Class as separate and distinct from

Defendant’s other cash assets. Rather, these proceeds were comingled with Defendant’s other

cash assets. As such, Defendant improperly, unfairly, and in violation of the law profited from its

deliberate refusal to pay statutory interest to Plaintiffs and the Class.

        38.     In short, Defendant blatantly ignored Oklahoma law regarding the payment of

interest on Untimely Payments. Further, Defendant did not hold the O&G Proceeds for the benefit

of the owners legally entitled thereto (i.e. Plaintiffs and the Class) and, instead, held the O&G

Proceeds for its own benefit. Defendant has abused its position with Plaintiffs and the Class.

        39.     Plaintiffs and the Class have been damaged by Defendant’s unlawful acts and

omissions.




PLAINTIFFS’ THIRD AMENDED COMPLAINT                9
        40.     Defendant’s wrongdoing—which is in clear violation of Oklahoma law—is

ongoing and continues to this day.

        41.     To the extent Defendant relies on any statute of limitation as a defense, Plaintiffs

and the putative Class plead that, under the facts at issue here, the doctrines of equitable estoppel

or tolling, open account, the discovery rule, and/or other defenses apply to toll the running of any

statute of limitations.

                                      CAUSES OF ACTION

I.      BREACH OF STATUTORY OBLIGATION TO PAY INTEREST

        42.     The allegations set forth above are incorporated herein by reference.

        43.     Plaintiffs bring this cause of action on behalf of themselves and the Class.

        44.     Plaintiffs and the Class were legally entitled to the payment of O&G Proceeds from

Defendant for wells operated by Defendant or its affiliates in Oklahoma, or in which Defendant

otherwise held O&G Proceeds.

        45.     Section 570.10 of the Act requires Defendant to hold O&G Proceeds from the sale

of oil and/or gas production for the benefit of the Owners legally entitled thereto.

        46.     Section 570.10 of the Act requires payment of O&G Proceeds to be made in a

timely manner according to the applicable time periods set forth in the Act.

        47.     If the holder of any O&G Proceeds subject to the Act fails, for any reason, to make

timely payments to persons entitled to receive such O&G Proceeds, the holder must pay interest

on such O&G Proceeds at the statutory rate.

        48.     Defendant held O&G Proceeds belonging to Plaintiffs and the Class and Defendant

failed to timely pay O&G Proceeds owing to Plaintiffs and the Class as provided by the Act.




PLAINTIFFS’ THIRD AMENDED COMPLAINT              10
       49.     In violation of the Act, when Defendant ultimately made its Untimely Payments to

Plaintiffs and the Class, or held O&G Proceeds in suspense accounts or paid O&G Proceeds to

various states as abandoned/unclaimed property, Defendant did not pay the interest owing on the

Untimely Payments.

       50.     Defendant’s failure to pay interest owing on its Untimely Payments of O&G

Proceeds was knowing and intentional and/or the result of Defendant’s gross negligence.

       51.     Defendant’s failure to pay interest owing on its Untimely Payments of O&G

Proceeds has caused Plaintiffs and the Class to suffer harm.

II.    BREACH OF DUTY TO INVESTIGATE AND PAY

       52.     The allegations set forth above are incorporated herein by reference.

       53.     Plaintiffs bring this cause of action on behalf of themselves and the Class.

       54.     Defendant has a duty to diligently investigate the identity and location of Owners

and to timely pay O&G Proceeds and failing that, to pay statutory interest.

       55.     Defendant breached this duty when it failed to diligently investigate the rights of

the Plaintiffs and the Class to receive interest on Untimely Payments and pay such interest to the

Plaintiffs and the Class when owed.

       56.     Plaintiffs and the Class have been damaged by Defendant’s actions and violation

of the law.

       57.     Defendant’s failure to diligently investigate the rights of the Plaintiffs and the Class

to receive interest on Untimely Payments and pay such interest to the Plaintiffs and the Class is a

result of Defendant’s actual knowing and willful intent: (a) to deceive the members of the Class,

and/or (b) to deprive such interest from persons the Defendant knows, or is aware, are legally




PLAINTIFFS’ THIRD AMENDED COMPLAINT              11
entitled thereto. Thus, Defendant should be required to pay punitive damages as a method of

punishing Defendant and setting an example for others.

III.   FRAUD

       58.     The allegations set forth above are incorporated herein by reference.

       59.     Plaintiffs bring this cause of action on behalf of themselves and the Class.

       60.     Defendant operates or has operated numerous oil and/or gas wells throughout

Oklahoma. Thus, Defendant knowingly and intentionally took on the duties associated with such

interests, including the duty to pay O&G Proceeds to Owners in accordance with Oklahoma law.

       61.     Defendant, however, took on such duties with the intent to deceive Owners and not

pay the full O&G Proceeds owed. Specifically, Defendant knew it owed interest on Untimely

Payments, but knowingly and intentionally suppressed the fact that interest was owed to Plaintiffs

and the Class members. Further, Defendant intended to avoid its obligation to pay the statutorily

mandated interest and only pay when an Owner specifically requests payment of the statutory

interest. Owners have no knowledge that Defendant has held their O&G Proceeds in suspense with

no intention of paying statutory interest. Owners have no knowledge that Defendant has paid over

to various states their O&G Proceeds with no payment of statutory interest earned pursuant to the

Act.

       62.     The Act gives Owners a right to be accurately informed of the facts and Defendant

has a duty to accurately inform Owners of the facts on which their royalty payments are based.

       63.     On its check stubs, Defendant failed to inform Owners that they were entitled to

statutory interest. Further, Defendant failed to inform Owners on their check stubs whether

statutory interest was included in the checks, the amount of such interest, or the rate by which it

was calculated.




PLAINTIFFS’ THIRD AMENDED COMPLAINT             12
          64.   Defendant maintains all of the information necessary to determine when an Owner

is entitled to interest and the proper amount under the Act. As such, Defendant knowingly and

intentionally deprives Owners of money to which Defendant knows they are legally entitled.

          65.   Plaintiffs and the Class relied on and trusted Defendant to pay them the full O&G

Proceeds to which they were entitled under Oklahoma law.

          66.   Defendant never informed Owners of its general practice and/or policy to withhold

payments of statutory interest until it receives a written request from an Owner.

          67.   The checks and check stubs Defendant sent to Plaintiffs and the Class are the

common means by which Defendant communicates with Plaintiffs and the Class.

          68.   Defendant’s failure to include statutory interest in the amount of royalty proceeds

paid to Plaintiffs and the Class constitutes an omission of material fact.

          69.   Plaintiffs and the Class acted in reliance on Defendant’s failure to disclose and pay

statutory interest owed to them by not disputing Defendant’s calculations of the amount paid to

them.

          70.   Defendant could have easily included information on unpaid statutory interest when

it sent checks to Owners. Defendant intentionally chose not to disclose the fact that it was not

paying Owners the statutory interest it owed on Untimely Payments, and Defendant obtained the

result it intended, namely, ensuring Owners’ lack of knowledge.

          71.   Plaintiffs and the Class have been damaged by Defendant’s actions and violations

of law.

          72.   Defendant’s failure to pay the interest it owes to Plaintiffs and the Class is a result

of Defendant’s actual knowing and willful intent: (a) to deceive the members of the Class, and/or

(b) to deprive such interest from persons the Defendant knows, or is aware, are legally entitled




PLAINTIFFS’ THIRD AMENDED COMPLAINT               13
thereto. Thus, Defendant should be required to pay punitive damages as a method of punishing

Defendant and setting an example for others.

IV.    ACCOUNTING AND DISGORGEMENT

       73.     The allegations set forth above are incorporated herein by reference.

       74.     Plaintiffs request an accounting on behalf of themselves and the Class.

       75.     Plaintiffs request the Court enter an order directing Defendant to provide an

accounting to Plaintiffs and Class members which discloses: (a) the amount of accrued interest

that Plaintiffs and each Class member should have been paid by Defendant, and (b) the method for

calculating such amounts.

       76.     Defendant’s payment of interest owed to Plaintiffs and the Class does not provide

an adequate legal remedy for the wrongs committed by Defendant because it will not deprive

Defendant of the ill-gotten gains it has obtained through its unlawful behavior.

       77.     The principles of equity and good conscience do not permit Defendant to retain the

benefits derived from its improper and unlawful use of interest owed on Untimely Payments made

to Plaintiffs and the Class.

       78.     Therefore, Plaintiffs request the Court enter an order directing Defendant to

disgorge itself of any benefits derived from its improper and unlawful use of Plaintiffs’ and the

Class’ interest payments, including interest that has accrued on such interest since the time in

which Defendant made the Disputed Payments to Plaintiffs and the Class.

V.     INJUNCTIVE RELIEF

       79.     The allegations set forth above are incorporated herein by reference.

       80.     Plaintiffs seek injunctive relief on behalf of itself and the Class.




PLAINTIFFS’ THIRD AMENDED COMPLAINT              14
         81.   Unless enjoined by this Court, Defendant will continue its pattern and practice of

failing to pay interest owed on Untimely Payments to Plaintiffs and the Class members.

         82.   Defendant has utilized its superior knowledge and control of information regarding

Plaintiffs’ and the Class’ entitlement to interest on Untimely Payments to engage in a fraudulent

scheme with regard to its willful and intentional failure to pay such interest. As such, Defendant’s

wrongdoing is ongoing, and injuries in the future by Plaintiffs and the Class are irreparable in that

the vast majority of Class members are unaware of their right to be paid interest.

         83.   There is no adequate and complete remedy at law for continuing violations of the

Act by Defendant.

         84.   Plaintiffs request the Court enter a permanent injunction, ordering Defendant to pay

interest as required by law when Defendant makes future Untimely Payments to Plaintiffs and the

Class.

         85.   Defendant will not suffer any harm as a result of granting the Class members’

request for injunctive relief because Defendant’s compliance with the Court’s order will be

consistent with Defendant’s legal obligations and duties to Plaintiffs and the Class.




PLAINTIFFS’ THIRD AMENDED COMPLAINT              15
                                   PRAYER FOR RELIEF

Wherefore, premises considered, Plaintiffs seek:

       1.     An order certifying and allowing this case to proceed as a class action with

              Plaintiffs as class representatives and the undersigned counsel as class counsel;

       2.     An order requiring Defendant to pay Plaintiffs and Class members actual damages

              to fully compensate them for losses sustained as a direct, proximate, and/or

              producing cause of Defendant’s breaches and/or unlawful conduct including,

              without limitation, the compounded interest on Untimely Payments as required by

              law;

       3.     An order requiring Defendant to provide Plaintiffs and the Class with an

              accounting;

       4.     An order requiring Defendant to disgorge itself of the ill-gotten gains it has obtained

              through the unlawful use of interest owed to Plaintiffs and the Class;

       5.     An order requiring Defendant to pay interest in the future, as required by law, to

              Plaintiffs and the Class;

       6.     An order awarding punitive damages as determined by the jury and in accordance

              with Oklahoma law on each of Defendant’s wrongful acts, as alleged in this Third

              Amended Complaint;

       7.     An order requiring Defendant to pay the Class attorneys’ fees and litigation costs

              as provided by statute; and

       8.     Such costs and other relief as this Court deems appropriate.

ATTORNEYS’ LIEN CLAIMED
JURY TRIAL DEMANDED




PLAINTIFFS’ THIRD AMENDED COMPLAINT             16
                                      s/Patrick M. Ryan
                                      Patrick M. Ryan, OBA#7864
                                      Phillip G. Whaley, OBA#13371
                                      Jason A. Ryan, OBA # 18824
                                      Paula M. Jantzen, OBA#20464
                                      RYAN WHALEY COLDIRON
                                      JANTZEN PETERS & WEBBER PLLC
                                      900 Robinson Renaissance
                                      119 North Robinson
                                      Oklahoma City, OK 73102
                                      Telephone: 405-239-6040
                                      Facsimile: 405-239-6766
                                      pryan@ryanwhaley.com
                                      pwhaley@ryanwhaley.com
                                      jryan@ryanwhaley.com
                                      pjantzen@ryanwhaley.com

                                      Michael Burrage, OBA No. 1350
                                      WHITTEN BURRAGE
                                      512 N Broadway, Suite 300
                                      Oklahoma City, OK 73102
                                      Telephone: (405) 516-7800
                                      Facsimile: (405) 516-7859
                                      mburrage@whittenburragelaw.com

                                      Robert N. Barnes, OBA No. 537
                                      Patranell Lewis, OBA No. 12279
                                      Emily Nash Kitch, OBA No. 22244
                                      BARNES & LEWIS, LLP
                                      208 N.W. 60th Street
                                      Oklahoma City, OK 73118
                                      Telephone: (405) 843-0363
                                      Facsimile: (405) 832-1007
                                      rbarnes@barneslewis.com
                                      plewis@barneslewis.com
                                      ekitch@barneslewis.com




PLAINTIFFS’ THIRD AMENDED COMPLAINT     17
                                      Lawrence R. Murphy, Jr., OBA No. 17681
                                      LAWRENCE R. MURPHY, JR., P.C.
                                      624 South Boston, Floor 8
                                      Tulsa, OK 74119
                                      Telephone: (918) 592-3699
                                      larrymurphy999@gmail.com

                                      Attorneys for Plaintiffs




PLAINTIFFS’ THIRD AMENDED COMPLAINT     18
